Case 6:21-cv-00330-WWB-DCI Document 1 Filed 02/18/21 Page 1 of 11 PageID 1




              IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF FLORIDA
                       ORLANDO DIVISION

KIMLYN WHITTED,

               Plaintiff
                                          CASE NO.:
                   v.

CIOX HEALTH, LLC, Foreign
Limited Liability Company

            Defendant.
__________________________________/

               COMPLAINT & DEMAND FOR JURY TRIAL

      Plaintiff, KIMLYN WHITTED (hereinafter referred as “Plaintiff”), files

suit against CIOX HEALTH, LLC, (hereinafter referred as “Defendant”) and

in support of states as follows:

                               INTRODUCTION

      1.    This is a disability discrimination and retaliation case brought by

Plaintiff, pursuant to the Americans with Disabilities Act, 42 U.S.C. §12101,

et seq., as amended by the ADA Amendments Act of 2008 (“ADA”) and Florida

Statute § 440.205 to recover from Defendant for back pay, an equal amount of

liquidated damages, other monetary damages, equitable relief, reasonable

attorneys’ fees and costs, and all other fair and justifiable relief under the law.

      2.    Florida Statute §440.205 prohibits retaliation against employees

who file workers’ compensation claims. Florida Statute §440.205 states in
Case 6:21-cv-00330-WWB-DCI Document 1 Filed 02/18/21 Page 2 of 11 PageID 2




pertinent part that “No employers shall discharge, threaten to discharge,

intimate, or coerce any employee by reasons of such employee’s valid claim for

compensation or attempt to claim compensation under the Workers’

Compensation Law.

      3.    Defendant’s violations of the ADA and the § 440.205 Florida

Statute were willful and perpetrated with malice or reckless indifference to the

law(s).

      4.    Plaintiff seeks all remedies available in law and equity including

but not limited to: judgement in her favor and against Defendant; payment of

lost wages, salary, employment benefits and other compensation denied

(including front and back pay); actual monetary losses sustained as a direct

result of Defendant’s violations; pre-judgement interest; liquidated damages;

compensatory damages; punitive damages; injunctive relief; and reasonable

attorney’s fees, expert witness fees and costs pursuant to 42 U.S.C. §12101, et

seq. and § 440.205

                              JURISDICTION

      5.    The acts and omissions giving rise to this action occurred in Orange

County, Florida.

      6.    Plaintiff was employed by Defendant in Orange, Florida.

      7.    Defendant is and was at the time of all incidents described herein,

operating in and out of Orange County, Florida.


                                       2
Case 6:21-cv-00330-WWB-DCI Document 1 Filed 02/18/21 Page 3 of 11 PageID 3




      8.    This is an action at law raises a federal question under federal law,

specifically the ADA. This Court has jurisdiction over this matter pursuant to

28 U.S.C. §1331.

      9.    Additionally, this Court has supplemental jurisdiction over this

matter pursuant to 28 U.S.C. §1367.

      10.    Plaintiff has satisfied all administrative prerequisites to perfect

her claim. Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) and the EEOC issued a

notice of right to sue attached hereto and marked as Exhibit A. Plaintiff

brings this suit within ninety (90) days of receipt of her notice of right to sue.

                                     VENUE

      11.   Venue is proper in the United States District Court for the Middle

District of Florida pursuant to 28 U.S.C. § 1391 because a substantial part of the

events and omissions giving rise to the claims occurred within this District.

                                   PARTIES

      12.   Plaintiff was hired by Defendant in January 23, 2019.

      13.   Plaintiff was a devoted employee and continued to work for

Defendant through December 17, 2019.

      14.   At all times material, Plaintiff was an “employee” of Defendant as

defined by 42 U.S.C. § 1211(4) and a “qualified individual” as defined by 42

U.S.C. § 1211(8).


                                         3
Case 6:21-cv-00330-WWB-DCI Document 1 Filed 02/18/21 Page 4 of 11 PageID 4




      15.    Plaintiff is protected by the ADA because she suffers from physical

injuries, therefore, either:

            a)     Was suffering “a physical or mental impairment that
substantially limits one or more her major life activities,” as envisioned by
42 U.S.C. § 12102 (1)(A);

           b)     Had “a record of such an impairment” because of her
required medical leave, as envisioned by 42 U.S.C. § 12101(1)(B); or

            c)    Was “regarded as having such an impairment,” as
envisioned by 42 U.S.C. § 12101(1)(C).

      16.    Defendant is a Foreign Profit Corporation which operates a company

focusing on health information management.

      17.    At all times material, Defendant was an “employer” as defined by 42

U.S.C. § 12111(5)(a) as well as a “covered entity” as defined by 42 U.S.C. §

12111(2).

      18.    In 2018, Defendant had 15 or more employees for each working day

in each of the 20 or more calendar weeks.

      19.    In 2019, Defendant had 15 or more employees for each working day

in each of the 20 or more calendar weeks.

      20.    At all times relevant, Defendant was engaged in an industry

affecting commerce.

      21.    At all times relevant, Defendant was engaged in an activity affecting

commerce.

      22.    At all times relevant, Defendant was an “employer” as defined by 42


                                         4
Case 6:21-cv-00330-WWB-DCI Document 1 Filed 02/18/21 Page 5 of 11 PageID 5




U.S.C. § 1211(5).

                          FACTUAL ALLEGATIONS

      23.    Plaintiff was hired by Defendant on or about January 23, 2019.

      24.    Plaintiff worked for Defendant as Medical Billing Processor until

the end of her employment of December 17, 2019.

      25.    On or about August 2019, Plaintiff injured her lower back on the job

while she was working for the Company.

      26.    Plaintiff lifted a five gallon of water to place on the water cooler and

felt sharp pain that traveled from the neck to the lower back.

      27.    This injury was immediately reported to the Company.

      28.    Plaintiff requested benefits through the Company’s workers

compensation plan.

      29.    After being treated for the injury, Plaintiff was placed on restrictive

or light duty.

      30.    Plaintiff's restrictions substantially affected her lifestyle activities

because she could not lift anything over 10 pounds.

      31.    Plaintiff was an exceptional employee with no complaints or bad

reviews.

      32.    Defendant terminated Plaintiff on December 17, 2019, alleging that

she was clocking into work early from her phone.

      33.    Defendant violated Plaintiff’s statutory rights to be free of disability


                                         5
Case 6:21-cv-00330-WWB-DCI Document 1 Filed 02/18/21 Page 6 of 11 PageID 6




discrimination and retaliation in the workplace by: (1) terminating Plaintiff in

retaliation; and/or (2) by failing to provide Plaintiff with, or even engage in any

meaningful dialogue regarding, a reasonable accommodation.

       34.   At the time of her termination Plaintiff was qualified for her

position.

       35.   At the time of her termination Plaintiff was able to perform the

essential functions of her job.

       36.   Defendant terminated Plaintiff for exercising her rights under

Florida Workers’ Compensation law.

       37.   Defendant’s actions constitute discrimination in violation of the

ADA.

       38.   Defendant’s actions constitute retaliation in violation of the ADA.

                             COUNT I
               RETALIATION IN VIOLATION OF THE ADA

       39.   Plaintiff realleges and adopts, as if fully set forth herein, the

allegations in paragraphs 1 through 38 above.

       40.   Plaintiff’s disability was disclosed to Defendant.

       41.   Upon information and belief, Defendant’s conduct, was, in whole or

in part, motivated by Plaintiff’s disability.

       42.   As a natural, proximate and foreseeable result of Defendant’s

actions, Plaintiff has suffered damages, including but not limited to lost wages



                                          6
Case 6:21-cv-00330-WWB-DCI Document 1 Filed 02/18/21 Page 7 of 11 PageID 7




and benefits, future pecuniary losses, mental anguish, loss of dignity, and other

intangible injuries.

      43.   The conduct of Defendant’s management was in such reckless

disregard of Plaintiff’s federal statutory rights against retaliation as to entitle

Plaintiff’s to recover an award of punitive damages to punish Defendant and to

deter it and others from such conduct in the future.

      44.   The retaliation Plaintiff suffered, in violation of her federal statutory

right to be free from such retaliation, constitutes irreparable harm for which

there is no adequate remedy at law.

      45.   Plaintiff is entitled to recover reasonable attorneys’ fees and

litigation expenses against Defendant.

      WHEREFORE, Plaintiff respectfully requests that the Court enter a

judgment:

            a)    Permanently enjoining Defendant, its officers, agents,
      servants, employees and all other persons in active concert or
      participation with it, from violating the provisions of 42 U.S.C. §
      12101, as amended, as to Plaintiff;

            b)    judgment against Defendant for the back pay and
      benefits to which Plaintiff would have been entitled but for
      Defendant’s retaliatory acts;

          c)       judgment     against       Defendant   for   compensatory
      damages;

            d)     judgment against Defendant for punitive damages;

            e)     Plaintiff her costs, including a reasonable attorneys’ fee,


                                          7
Case 6:21-cv-00330-WWB-DCI Document 1 Filed 02/18/21 Page 8 of 11 PageID 8




      pursuant to 42 U.S.C. §§ 2000e-5(k), 12205 and 12117;

             f)    Plaintiff equitable relief in the form of an additional set-
      off for any negative tax consequences incurred by Plaintiff as the
      result of any damage award entered in her favor in this action; and

           g)     Granting such other and further relief as the Court
      deems just.

                          COUNT II
         PERCEIVED DISABILITY IN VIOLATION OF THE ADA

      46.    Plaintiff realleges and adopts, as if fully set forth herein, the

allegations in paragraphs 1 through 38 above.

      47.    Plaintiff was perceived as disabled by Defendant.

      48.    Defendant discriminated/retaliated against Plaintiff because of her

disability in violation of the ADA-AA.

      49.    Defendant     had    actual   or   constructive    knowledge    of   the

discriminatory/retaliatory conduct of Plaintiff’s supervisors.

      50.    Defendant’s acts and omissions negatively affected one or more

terms, conditions and/or privileges of Plaintiff’s employment.

      51.    Defendant’s discriminatory/retaliatory acts and omissions occurred,

at least in part because of Plaintiff’s disability/perceived disability.

      52.    Defendant’s conduct violated Plaintiff’s right to be free from

discrimination/retaliation as guaranteed by the ADA-AA.

      53.    As a direct, natural, proximate and foreseeable result of the action

of Defendant, Plaintiff has suffered injuries for which she is entitled to


                                           8
Case 6:21-cv-00330-WWB-DCI Document 1 Filed 02/18/21 Page 9 of 11 PageID 9




compensation, including, but not limited to lost wages and benefits, future

pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss

of enjoyment of life and other non-pecuniary losses.

      54.   Defendant’s violations of the ADA-AA were willful.

      55.   Plaintiff is entitled to recover attorney’s fee and costs pursuant to 42

U.S.C. 1981a(a)(3).

      WHEREFORE, Plaintiff respectfully requests that the Court enter a

judgment:

            a)    Permanently enjoining Defendant, its officers, agents,
      servants, employees and all other persons in active concert or
      participation with it, from violating the provisions of 42 U.S.C. §
      12101, as amended, as to Plaintiff;

            b)    judgment against Defendant for the back pay and
      benefits to which Plaintiff would have been entitled but for
      Defendant’s retaliatory acts;

          c)        judgment    against       Defendant   for   compensatory
      damages;

            d)      judgment against Defendant for punitive damages;

           e)     Plaintiff her costs, including a reasonable attorneys’ fee,
      pursuant to 42 U.S.C. §§ 2000e-5(k), 12205 and 12117;

             f)    Plaintiff equitable relief in the form of an additional set-
      off for any negative tax consequences incurred by Plaintiff as the
      result of any damage award entered in her favor in this action; and

            g)      Granting such other and further relief as the Court

      deems just.



                                          9
Case 6:21-cv-00330-WWB-DCI Document 1 Filed 02/18/21 Page 10 of 11 PageID 10




                          COUNT III
       VIOLATION OF FLORIDA STATUTE §440.205 RETALIATION
            FOR PURSUING A CLAIM UNDER WORKERS’
                      COMPENSATION LAW

      53.   Plaintiff realleges and adopts, as if fully set forth herein, the

allegations in paragraphs 1 through 38 above.

      54.   Defendant intentionally retaliated against Plaintiff after she was

injured on the job, sought medical attention, and filed a valid claim for

Workers’ Compensation Benefits.

      55.   Plaintiff was retaliated against and discharged for Plaintiff’s valid

claim for compensation or attempt to claim compensation under the Workers’

Compensation Law of the State of Florida, said retaliation and discharge being

in direct violation of Section §440.205, Florida Statutes.

      56.   As a result of said retaliation and discharge, Plaintiff has suffered

damages, including but not limited to loss of earnings, loss of ability to earn

money, and mental anguish. The losses have occurred in the past and will

continue in the future.

      WHEREFORE, Plaintiff respectfully requests that the Court enter a

judgment:

             a)    Compensatory Damages for pain, suffering, mental anguish,
      loss of enjoyment of life; and

           b)    Compensation       for        lost   wages,   benefits   and   other
      remuneration; and



                                          10
Case 6:21-cv-00330-WWB-DCI Document 1 Filed 02/18/21 Page 11 of 11 PageID 11




            c)    Any other relief deemed appropriate by the Court.

                              JURY DEMAND

      Plaintiff hereby requests that upon trial of this action, all issues be

submitted to and determined by a jury except those issues expressly reserved by

law for determination by the Court.

      DATED this 18th day of February, 2021,

                                      Respectfully submitted,

                                      s/ Bruce A. Mount
                                      Anthony J. Hall
                                      FL Bar No. 40924
                                      Bruce Mount, Esq.
                                      FL Bar No. 88754
                                      THE LEACH FIRM, P.A.
                                      631 S. Orlando Avenue, Suite 300
                                      Winter Park, FL 32789
                                      Telephone: (407) 574-4999 ext. 416
                                      Facsimile: (833) 813-7512
                                      Email: ahall@theleachfirm.com
                                      Email: bmount@theleachfirm.com
                                      Email: yhernandez@theleachfirm.com

                                      Attorneys for Plaintiff




                                        11
